Electronically Filed
                                                          Supreme Court
                                                          SCOT-13-0005824
                                                          19-DEC-2013
                                                          01:20 PM



                            SCOT-13-0005824

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    WILLIAM OYADOMARI, Plaintiff,

                                  vs.

                     STATE OF HAWAI#I, Defendant.


                          ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of the document entitled “Complaint”, which

was mailed to the supreme court by William Oyadomari, and filed

on December 2, 2013, it appears that we lack jurisdiction to

consider the complaint.    See HRS § 602-5 (Supp. 2012).

Therefore,

          IT IS HEREBY ORDERED that the complaint is dismissed.

          DATED: Honolulu, Hawai#i, December 19, 2013.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack